number release date id office uilc cca-411043-09 -------------- from ---------------- sent wednesday date am to -------------------- cc subject lien question whether the nftls attach to the llc interest depends on who had rights in the llc as of the time the liens arose the time of assessment this is determined under state law 363_us_509 80_sct_1277 it appears that under governing state law that of kentucky an llc member ceases to lose his membership in the llc as of the time of death ky rev stat ann sec_275 f therefore as of the time of death and accordingly as of the time of the assessment the decedent had no interest in the llc to which the ftls could attach see revrul_54_154 once taxpayer's interest in property terminates federal tax lien's attachment to that interest also terminates therefore i would think that the discharge request is unnecessary i spoke to ------------------------ about this while you were out she told me that under the llc's operating_agreement the decedent or his estate is entitled to compensation equaling the fair_market_value as of the time of death of his former interest i'm not sure whether the ftl would attach to this amount -- my guess is that the amount would go into the estate since it is the estate and not the taxpayer that has had an interest in the amount since the interest in contrast to the interest in the llc did not arise until the taxpayer's death i'm not sure why the irm was changed but based on my research i would think that it is the current version that is correct while the lien will not usually attach to property already in the decedent's_estate it may if state law permits i'm not clear from your e-mail how this would play out under kentucky law i hope this is helpful if you'd like to discuss this feel free to e-mail or call me
